Citation Nr: 0944935	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-29 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether attorney fees from past due benefits calculated 
in the amount of $6,444.02 for the period from June 1, 2005 
to July 21, 2006 based on the July 21, 2006 rating decision 
were correctly calculated.  

2.  Whether the attorney is eligible for attorney fees from 
past due benefits based on the July 2, 2008 Supplemental 
Statement of the Case that granted an earlier effective date 
for diabetes mellitus.   

3.  Whether attorney fees from past due benefits calculated 
in the amount of $363.90 were correctly calculated.

(The issues of entitlement to earlier effective dates for 
service connection for diabetes mellitus, posttraumatic 
stress disorder (PTSD) and depression and an earlier 
effective date for eligibility for Dependents' Educational 
Assistance will be the subject of a separate appellate 
decision.)

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active service from May 1968 to May 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of an August 3, 2006 decision drafted in 
a letter of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, that determined 
that the attorney was entitled to payment of attorney fees 
from past due benefits based on the July 21, 2006, rating 
decision and withheld 20 percent of the Veteran's past due 
benefits as representing the maximum attorney fee payable.  

In the September 2007 Form 9, the attorney requested a Board 
hearing on the issue of attorney fees.  The hearing was 
scheduled for August 2009, and the Veteran's attorney was 
notified.  The Veteran's attorney failed to appear for the 
hearing.  To the Board's knowledge, the Veteran's attorney 
has offered no explanation as to why he was unable to appear 
for the scheduled hearing, and he has since made no request 
for another hearing.  Accordingly, the Board will proceed to 
a decision on this appeal, as if the Veteran's attorney's 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2009).

The Board observes that the record also contains subsequently 
dated attorney fee eligibility decisions in this case dated 
on August 4, 2008 and August 6, 2008.  The Veteran has filed 
notice of disagreements with these decisions but no Statement 
of the Case was issued for either issue.  Therefore, these 
issues are not before the Board.  

Although these issues relate to attorney fees, the RO has 
treated these issues as separate and distinct from the 
current attorney fee issue before the Board by drafting 
separate decisions and not amending the original decision 
granting attorney fees.  For these reasons, the Board finds 
that it can adjudicate the current issue before the Board, as 
it is not inextricably intertwined with the attorney fee 
issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered).

The issues of whether the Veteran's attorney is eligible for 
attorney fees from past due benefits based on the July 2, 
2008, Supplemental Statement of the Case that granted an 
earlier effective date for diabetes mellitus and whether 
attorney fees from past due benefits calculated in the amount 
of $363.90 were correctly calculated are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The August 1999 fee agreement between the Veteran and his 
attorney met the basic statutory and regulatory requirements 
for payment of attorney fees from past due benefits.

2.  In March 2001, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's February 1999 
decision, granted the parties joint motion to remand, and 
returned the case to the Board for further adjudication.  

3.  A Board decision dated in October 2001 denied service 
connection for post-traumatic stress disorder.

4.  In February 2003, the Court vacated the Board's October 
2001 decision, granted the parties joint motion to remand, 
and returned the case to the Board for further adjudication.

5.  A Board decision dated in October 2003 remanded the issue 
of entitlement to service connection for PTSD to the RO for 
further adjudication.

6.  A RO rating decision dated July 21, 2006 granted service 
connection for posttraumatic stress disorder effective May 
24, 2005, resulting in past due benefits being paid to the 
Veteran, and the RO withheld 20 percent of past due benefits 
awarded, calculated in the amount of $6,444.02 attorney fees 
payable for the period from June 1, 2005 to July 21, 2006.    


CONCLUSION OF LAW

Attorney fees from past due benefits calculated in the amount 
of $6,444.02 for the period from June 1, 2005 to July 21, 
2006 based on the July 21, 2006 rating decision were 
correctly calculated.  38 U.S.C.A. § 5904 (West 2002); 38 
C.F.R. § 20.609 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

As a preliminary matter, the Board is required to ensure that 
the VA's "duty to notify" and "duty to assist" obligations 
have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  In this regard, the Board 
observes that the Veteran and his attorney do appear to have 
been provided notice consistent with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) in connection 
with this appeal.  In addition, the Veteran's attorney 
received a June 2000 letter explaining the law and 
regulations relating to attorney fee issues.  Despite this, 
the Board finds that it is the law, and not the evidence that 
is dispositive in this case and as such, notice is not 
required in this case.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Furthermore, an opinion from the VA General Counsel has held 
that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there was no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC5-2004 (June 23, 2004).  The Court has also held 
that where the law, and not the underlying facts or the 
development of the fact are dispositive in a matter the 
Veterans Claims Assistance Act can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 434 (2005).  

The Board's review discloses that this case involves the 
application of the VA's law and regulation pertaining to the 
payment of attorney fees from past due benefits to the 
undisputed facts set forth below.  No amount of notice or 
assistance provided to the Veteran or his attorney would 
change the result.  As noted above, the other attorney fee 
issues are remanded and are not before the Board at this 
time.  

II.  Analysis

At the time of the August 2006 RO decision awarding attorney 
fees for past due benefits, payment of attorney fees in 
proceedings before VA personnel and before the Board was 
regulated under the provisions of 38 C.F.R. § 20.609 (2006).  

The Board notes that 38 C.F.R. § 20.609 is omitted from the 
current CFR, which became effective as of July 1, 2008.  

However, the revised statutory or regulatory provisions may 
not be applied to any time period prior to the effective date 
of the change.  38  U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 
(April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  
Therefore, 38 C.F.R. § 20.609 (2006), the regulation in 
effect at the time of the decision on appeal, applies to this 
case.

The Board will first review 38 C.F.R. § 20.609 to determine 
whether each element of the regulation has been met.

Pursuant to 38 C.F.R. § 20.609 (2006), for an attorney to be 
eligible for payment of attorney fees, the record must show 
that a final decision had been promulgated by the Board with 
respect to the issue or issues involved, and that the 
attorney or agent was retained not later than one year 
following the date the Board's decision was promulgated.  38 
C.F.R. § 20.609(c) (2006).  

As noted, the Veteran executed a fee agreement with the 
attorney of record in August 1999, within one year of the 
Board's decision in February 1999.  The Veteran was also 
represented by the appellant in subsequent appeals to the 
Board and the Court.  The criteria of 38 C.F.R. § 20.609(c) 
(2006) are accordingly met.  

Fees that total no more than 20 percent of past-due benefits 
awarded are presumed to be reasonable.  38 C.F.R. § 20.609(e) 
(2006).  As noted, the Veteran agreed to pay, and the RO 
assigned, 20 percent of the past-due benefits as the 
attorney's fee, so the criteria of 38 C.F.R. § 20.609(e) 
(2006) are met.

Pursuant to 38 C.F.R. § 20.609(h), a claimant may enter a fee 
agreement in which payment is made directly to the attorney 
by VA out of past-due benefits, but VA will honor such an 
agreement only if the following conditions are met: (i) the 
total fee payable (less expenses) does not exceed 20 percent 
of the past-due benefits awarded; (ii) the amount of the fee 
is contingent on whether or not the claim in resolved in a 
manner favorable to the appellant; and, (iii) the award of 
past-due benefits results in a cash payment to a claimant or 
appellant from which the fee may be deducted.  38 C.F.R. § 
20.609(h)(1) (2006).  

As indicated, the provisions of the Veteran's fee agreement 
with the attorney of record satisfies the conditions of 38 
C.F.R. § 20.609(h)(1) (2006).  

For the purposes of 38 C.F.R. § 20.609(h), a claim is 
considered to have been resolved in a manner favorable to a 
claimant or appellant if all or part of the benefit sought is 
granted.  38 C.F.R. § 20.609(h)(2) (2006).  

The grant of service connection for PTSD represents favorable 
resolution of the issue that the Veteran had been denied by 
the Board in February 1999 and October 2001, and direct 
payment of 20 percent of past-due benefits is warranted per 
the fee agreement.

Review shows that the 20 percent payment was correctly 
calculated; i.e., 20 percent of $32,220.10 is $6,444.02.

As indicated above, the basic facts in this case do not 
appear to be in dispute.  
In this case the Veteran is not contending that the attorney 
is not entitled to direct payment of a fee.  Rather, the 
attorney appears to be arguing that the Veteran should have 
received an earlier effective date for service connection for 
PTSD, which would have necessarily resulted in increased 
past-due benefits and an increased attorney fee.  

By way of background, in March 2001, the United States Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
February 1999 decision which denied service connection for 
PTSD.  The Court granted the parties joint motion to remand, 
and returned the case to the Board for further adjudication.  
A Board decision dated in October 2001 denied service 
connection for post-traumatic stress disorder.  In February 
2003, the Court vacated the Board's October 2001 decision, 
granted the parties joint motion to remand, and returned the 
case to the Board for further adjudication.  A Board decision 
dated in October 2003 remanded the issue of entitlement to 
service connection for PTSD.  A rating decision dated in July 
2006 granted service connection for posttraumatic stress 
disorder and depression effective May 24, 2005, and assigned 
a 100 percent rating, resulting in past due benefits being 
paid to the Veteran.  The RO withheld 20 percent of past due 
benefits awarded, calculated in the amount of $6,444.02 as 
representing the maximum attorney fees payable.  The Veteran 
was notified of the July 2006 decision and of his appellate 
rights with respect to that decision by a letter from the RO 
dated August 3, 2006.  The RO promulgated an attorney fee 
eligibility decision and informed the attorney of this 
decision in August 2006 letter.  The RO decision found that 
the July 21, 2006 rating decision resulted in past due 
benefits being awarded to the Veteran and that 20 percent of 
the amount owed to the Veteran was $6,444.02 which 
represented attorney fees due to the Veteran's attorney.  On 
August 18, 2008, the Veteran's attorney expressed 
disagreement with the RO's decision.  In July 2007, the RO 
issued a Statement of the Case on the issue of attorney fees.  
The RO noted that the July 21, 2006 rating decision resulted 
in past due benefits being awarded to the Veteran for the 
period of time between June 1, 2005, and July 21, 2006, in 
the amount of $32,220.10, and that 20 percent of that amount, 
$6,444.02 represented attorney fees due to the Veteran's 
attorney.

The Board observes that the record also contains subsequently 
dated attorney fee eligibility decisions in this case dated 
on August 4, 2008 and August 6, 2008.

In August 2007, the Veteran submitted Declaration of Status 
of Veterans form noting that his spouse was a dependent.  The 
Veteran's disability compensation award was amended in an 
August 20, 2007 letter to reflect the additional benefits for 
the Veteran's spouse.  Based on that decision, the RO 
promulgated an additional attorney fee eligibility decision 
in August 2008.  That decision determined that there were 
past due benefits due and payable to the Veteran between June 
1, 2005, and July 21, 2006, which were calculated in the 
amount of $1,819.50, and at 20 percent of that amount, 
$363.90, represented the amount of attorney fees payable to 
the Veteran's attorney.  The Veteran filed a notice of 
disagreement with this decision.  As noted above, no 
Statement of the Case was issued for this issue, and it is 
not before the Board.

Also in August 2008, the RO promulgated an additional 
attorney fee eligibility decision.  That decision determined 
that there was no favorable outcome nor were there any past 
due benefits in regard to PTSD in the June 2008 decision 
which granting an earlier effective date for service 
connection for diabetes mellitus.  The Veteran filed a notice 
of disagreement with this decision.  As noted above, no 
Statement of the Case was issued for this issue, and it is 
not before the Board.

In terms of the attorney fee issue before the Board, the 
Veteran's attorney contends that the effective date of the 
Veteran's award of benefits are not correct and should be 
earlier based on the evidence.  The issue of an effective 
date earlier than May 24, 2005, for service connection for 
PTSD is addressed in a separate rating decision.  In this 
decision, the Board will determine whether attorney fees from 
past due benefits calculated in the amount of $6,444.02 for 
the period from June 1, 2005 to July 21, 2006 based on the 
July 21, 2006 rating decision were correctly calculated.   

In the August 2007 Form 9, the Veteran's attorney alleges 
that the "Board" failed to calculate the Veteran's benefits 
and the attorney's fees correctly in accordance with the 
Veteran's award of benefits.  The Veteran's attorney also 
alleges that the effective dates assigned by the "Board" 
are not correct and should be earlier based on the evidence.  
Besides these contentions, the Veteran's attorney has not 
alleged any specific contentions about his entitlement to 
attorney fees.  In addition, he incorrectly notes that the 
Board calculated his attorney fees when the attorney fees 
were calculated by the RO. 

The record reflects that the Veteran's attorney has been 
awarded attorney fees based on the Veteran's award of a 100 
percent scheduler evaluation for PTSD effective May 24, 2005.  
The RO determined attorney fees for past due benefits should 
be from the period from June 1, 2005 to July 21, 2006.  The 
Board agrees. 

Under 38 C.F.R. § 3.31, payment of monetary benefits based on 
original, reopened, or increased awards of compensation, 
pension, dependency and indemnity compensation, or a monetary 
allowance under 38 U.S.C. chapter 18 for an individual who is 
a child of a Vietnam veteran may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.

As noted above, the appellant's claim to VA benefits is 
governed by 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609 (2006).  
Under that statute, 38 C.F.R. § 5904(d)(3) specifically 
provides that to the extent that past due benefits are 
awarded in any proceeding, in no event may the VA withhold 
for the purpose of such payment any portion of benefits 
payable for a period after the date of the final decision of 
the Secretary, the BVA or the Court making, or ordering the 
making of, an award.  In addition, 38 C.F.R. § 20.609(h)(3) 
defines "past due benefits" as a nonrecurring payment 
resulting from a benefit, or benefits granted on appeal or 
awarded on the basis of a claim reopened after denial by the 
BVA, or the lump sum payment which represents the total 
amount of recurring cash payments which accrued between the 
effective date of the award, as determined by applicable laws 
and regulations, "and the date of the grant of the benefit by 
the agency of original jurisdiction, the Board of Veterans' 
Appeals or an appellate court.  

Attorney fees were calculated for the period of time from 
June 1, 2005, the first day of the month following the 
effective date of May 24, 2005, of the award of service 
connection for PTSD, to July 21, 2006, the date of the RO 
rating decision granting service connection for PTSD.  This 
time period is in accordance with the regulations.  

Based on the evidence and this analysis, the Board finds that 
attorney fees awarded based on the July 21, 2006, rating 
decision were correctly calculated in the amount of 
$6,444.02.  The appeal in regard to calculation of the 
attorney's fee must accordingly be denied.  

The Board notes at this point that the award of attorney fees 
based on benefits paid does not extinguish entitlement to 
additional fees if additional past-due benefits are 
subsequently awarded on appeal.  The Board simply finds that 
the disputed attorney fees were correctly computed based on 
the past due benefits awarded to date.


ORDER

Attorney fees from past due benefits calculated in the amount 
of $6,444.02 for the period from June 1, 2005 to July 21, 
2006 based on the July 21, 2006 rating decision were 
correctly calculated, and the benefit sought on appeal is 
denied.


REMAND

On August 4, 2008, the RO denied entitlement to attorney fees 
from past due benefits based on the July 2, 2008, 
Supplemental Statement of the Case that granted an earlier 
effective date for diabetes mellitus.   The Veteran's 
attorney's notice of disagreement with this decision was 
received October 3, 2008, but no Statement of the Case 
appears to have been furnished to date.  As such, it is 
incumbent upon the RO to issue a Statement of the Case 
addressing this particular issue.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2009).

On August 6, 2008, the RO granted the award of $363.90 in 
attorney fees for past-due benefits based on additional 
benefits the Veteran received for adding the his dependent to 
his award from June 1, 2005.  The Veteran's attorney's notice 
of disagreement with this decision was received October 3, 
2008, but no Statement of the Case appears to have been 
furnished to date.  As such, it is incumbent upon the RO to 
issue a Statement of the Case addressing this particular 
issue.  See Manlincon, 12 Vet. At 240-41 (1999); 38 C.F.R. § 
19.26 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case for 
each of the following claims.  The 
issuance of the Statement of the Case for 
each claim must include all regulations 
pertinent to the case at hand, as well as 
an explanation of the Veteran's 
attorney's rights and responsibilities in 
perfecting an appeal on this matter.

(a)  Whether the attorney is eligible for 
attorney fees from past due benefits 
based on the July 2, 2008, Supplemental 
Statement of the Case that granted an 
earlier effective date for diabetes 
mellitus; and

(b) Whether attorney fees from past due 
benefits calculated in the amount of 
$363.90 were correctly calculated.  

2.  These issues should be certified to 
the Board only if the Veteran's attorney 
submits a timely and sufficient 
substantive appeal, and the Veteran's 
attorney should be informed of this fact.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


